UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANTTO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): May 15, 2008 Worlds.com, Inc. (Exact name of registrant as specified in its charter) New Jersey 0-24115 22-1848316 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation) Identification No.) 11 Royal Road, Brookline, Massachusetts 02445 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(617) 725-8900 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Offices; Compensatory Arrangements of Certain Officers On May 15, 2008, by authority contained in our By-Laws, our board of directors expanded the size of our board of directors and appointed Mr. Tom Duterme to our board of directors.We do not currently have any committees of directors, but inasmuch as Mr. Duterme is “independent” it is anticipated that he will be appointed to various committees once they are established.Mr.
